Title: To Thomas Jefferson from Stephen Sayre, 8 October 1801
From: Sayre, Stephen
To: Jefferson, Thomas


Sir.
Philadelphia 8th octor. 1801.
Supposing the secretary of State is not yet return’d to Washington, I trust you will pardon me the liberty I now take.  On the 15th Inst. I shall be call’d upon to pay the Sum of £420 sterling, money lent me in 1777. & 1778—while I was actually in the public service. My freinds, who advanced me this sum, have employ’d an agent, now here, & he has given me indulgence, to this period. If I had any assurances from the executive, that I should be provided for, in a short time, he might be persuaded to wait still longer. My freinds who have mentioned my name to you, deeming me entitled to your patronage have given me reason to beleive I may expect it.
I shall not trouble you with argument, or observation—the object of this letter is, simply, to inform you, that if it is intended by the administration to employ me, in any shape under the government, they may, by doing it now, prevent my ruin & disgrace—will you do me the singular favour to consider, for a moment, how my fall must glut the malignant feelings, & wishes of your enimies & mine. As soon as Congress are assembled you will have the joint request of the Members of New Jersey, pressing, too late, that somthing may be done for me—Let me then have your pardon for this attempt to prevent such extensive mischiff—the mortification will not be confined to myself & family—it will touch every man who loves his country—I am respectfully &c
Stephen Sayre
